In an action for a judgment declaring a certain certificate of occupancy to be null and void and to vacate the said certificate, (1) defendants Seril Corp., Bela Friedman and Carmel Hotel appeal from so much of an order of the Supreme Court, Nassau County, dated September 24, 1975, as denied their application to dismiss the complaint as against them and for summary judgment and (2) plaintiffs cross-appeal from so much of the same order as denied their motion for summary judgment as against the appellants-respondents. Order affirmed, without costs or disbursements. On a prior appeal, appellants-respondents raised the same issue they now raise and it was rejected by this court (City of Long Beach v Seril Corp., 45 AD2d 707). That determination remains binding (see Powell v Trans-Auto Systems, 32 AD2d 650; Levitz v Robbins Music Corp., 17 AD2d 801). Plaintiffs, in their brief on this appeal, concede that there are triable issues of fact. Latham, Acting P. J., Margett, Suozzi and Mollen, JJ., concur.